Title: From Thomas Jefferson to John Coalter, 19 December 1799
From: Jefferson, Thomas
To: Coalter, John



Dear Sir
Monticello Dec. 19. 99.

I wrote you on the 19th. Nov. asking the favor of you, to obtain from mr Clarke either the money due me, or the satisfactory undertaking of some [other person] that it should be paid in [some] definite time or as the most […] recourse to bring suit. I have before  inclosed you copies of his account stated by himself and of a letter or two. I now inclose you the originals, which will be necessary if a suit be brought, as being now setting out for Philadelphia I may possibly not be here at the moment when they might be wanting. I am with great esteem Dr. Sir
Your most obedt. servt

Th: Jefferson

